DETAILED ACTION
This Action is responsive to the communication filed on 06/16/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 13, which depends from Claim 1, recites the limitation "the first metal joining surface" (emphasis added) in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Under the principles of compact prosecution, the Examiner will interpret “the first metal joining surface” as referring to “the metal joining surface of the first passive device” as recited in Claim 1.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 19 recites “a ceramic layer and a metal layer disposed on the metal layer.” The claim language is unclear. It appears that “a metal layer” is disposed on itself. 
Additionally, Claim 19 recites “the metal layer” in line 3. It is unclear as to which metal layer in line 2 that “the metal layer” in line 3 is referring. 
Claim 20 is also rejected under 35 U.S.C. 112(b) as being indefinite due to the claim’s dependency to Claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matoy (US 2016/0126197).

Regarding claim 1, Matoy (see, e.g., FIG. 7a – FIG. 7c) discloses a method of batch soldering, comprising: 
providing a first passive device 80 that comprises a metal joining surface e.g., bottom surface of 80 (Para 0049, Para 0069, Para 0070); 
arranging the first passive device 80 on a first metal region e.g., top surface of 102 of a substrate 100 (101, 102) with a region of first solder material 90_2 between the metal joining surface e.g., bottom surface of 80 of the first passive device 80 and the substrate 100 (101, 102) (Para 0063, Para 0068-Para 0070);
providing a semiconductor die 10, 20, 40 that comprises a metal joining surface e.g., bottom surface of 40 (Para 0066);
arranging the semiconductor die 10, 20, 40 on a second metal region e.g., top surface of 101 of the substrate 100 (101, 102) with a region of second solder material 90_1 between the metal joining surface e.g., bottom surface of 40 of the semiconductor die 10, 20, 40 and the substrate 100 (101, 102) (Para 0063, Para 0065-Para 0068); and 
performing a common soldering step that simultaneously forms a first soldered joint 90_2’ from the region of first solder material 90_2 and forms a second soldered joint 90_1’ from the region of second solder material 90_1 (Para 0071), 
wherein the common soldering step is performed at a soldering temperature such that the region of second solder material 90_1 melts and reacts with the metal joining surface e.g., bottom surface of 40 of the semiconductor die 10, 20, 40 and the second metal region e.g., top surface of 101 of the substrate 100 (101, 102) to form the second soldered joint (Para 0055, Para 0071),
Matoy shows substantial features of the claimed invention, Matoy fails to expressly teach the soldering temperature is such that the region of second solder material melts to form one or more intermetallic phases within the second soldered joint, each of the one or more intermetallic phases having a melting point above the second solder material and the soldering temperature.
Regarding the claimed limitation that soldering temperature is such that the region of second solder material melts to form one or more intermetallic phases within the second soldered joint. Matoy teaches that the solder bond layers 60, 90_1, 90_2 are heated to a temperature T in order to transform the solder bond layers 60, 90_1, 90_2 into respective solder bond joints 60’, 90_1’, 90_2’ (Para 0071). However, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the temperature, it would have been obvious to one of ordinary skill in the art to use or modify the temperature in the process of Matoy through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed temperature or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Examiner note: In addition to modifying the soldering temperature through routine experimentation, Examiner notes that the second solder material 90_1 (e.g., Sn; Para 0027, Para 0055, Para 0071) and substrate 100 (101, 102) (e.g., DCB – direct copper bonded; Para 0063, Para 0055, Para 0071) contain similar materials as claimed by applicants (e.g., second solder material – Sn; Para 0046 of applicants’ original disclosure; metal joining surface of semiconductor die – Cu; Para 0045 of applicants’ original disclosure), which would result in the claimed property of the region of second solder material melts to form one or more intermetallic phases within the second soldered joint 90_1’, each of the one or more intermetallic phases having a melting point above the second solder material (e.g., melting point of Sn is 232 degrees Celsius) and the soldering temperature (e.g., 220 degrees Celsius – 450 degrees Celsius) (Para 0051-Para 0055). The burden is upon the Applicant to prove otherwise. In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also MPEP §§ 2112-2112.02.

Regarding claim 2, Matoy (see, e.g., FIG. 7a – FIG. 7c) teaches that the common soldering step is performed without applying mechanical pressure to the first passive device 80 and without applying mechanical pressure to the semiconductor die 10, 20, 40 (Para 0053, Para 0071).

Regarding claim 3, Matoy fails to expressly teach that a minimum thickness of the first soldered joint is greater than a maximum thickness of the second soldered joint. However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the minimum thickness of the first soldered joint being greater than a maximum thickness of the second soldered joint, it would have been obvious to one of ordinary skill in the art to modify the thicknesses of the first soldered joint and the second soldered joint in the process of Matoy through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 8, Matoy fails to expressly teach that the intermetallic phase ratio of the second soldered joint is at least 60%. Matoy teaches that the second solder material 90_1 (e.g., Sn; Para 0027, Para 0055, Para 0071) and substrate 100 (101, 102) (e.g., DCB – direct copper bonded; Para 0063, Para 0055, Para 0071) contain similar materials as claimed by applicants (e.g., second solder material – Sn; Para 0046 of applicants’ original disclosure; metal joining surface of semiconductor die – Cu; Para 0045 of applicants’ original disclosure) that would result in an intermetallic phase resulting from a chemical compound consisting of two different metals having different crystallographic structures than the elements are composed a through soldering process. However, differences in intermetallic phase ratio will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such phase ratio is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the intermetallic phase ratio of the second soldered joint being at least 60%, it would have been obvious to one of ordinary skill in the art to modify the intermetallic phase ratio of the second soldered joint in the process of Matoy through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed intermetallic phase ratio difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 9, Matoy fails to expressly teach that the intermetallic bridge ratio of the second soldered joint is at least 50%. Matoy teaches that the second solder material 90_1 (e.g., Sn; Para 0027, Para 0055, Para 0071) and substrate 100 (101, 102) (e.g., DCB – direct copper bonded; Para 0063, Para 0055, Para 0071) contain similar materials as claimed by applicants (e.g., second solder material – Sn; Para 0046 of applicants’ original disclosure; metal joining surface of semiconductor die – Cu; Para 0045 of applicants’ original disclosure) that would result in an intermetallic phase resulting from a chemical compound consisting of two different metals having different crystallographic structures than the elements are composed a through soldering process. However, differences in intermetallic bridge ratio will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such intermetallic bridge ratio is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the intermetallic bridge ratio of the second soldered joint being at least 50%, it would have been obvious to one of ordinary skill in the art to modify the intermetallic bridge ratio of the second soldered joint in the process of Matoy through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed intermetallic bridge ratio difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 10, Matoy (see, e.g., FIG. 7a – FIG. 7c) teaches that the first passive device 80 is a mechanical connector (Para 0049, Para 0070).

Regarding claim 11, Matoy (see, e.g., FIG. 7a – FIG. 7c) teaches the substrate 100 (101, 102) comprises a ceramic layer and a metal layer disposed on the ceramic layer e.g., DCB – direct copper bonded (ceramic substrate with copper layers), and wherein the first and second metal regions e.g., top surface of 102; e.g., top surface of 101 are physically isolated portions of the metal layer e.g., copper layer (Para 0047, Para 0063).

Regarding claim 13, Matoy (see, e.g., FIG. 7a – FIG. 7c) teaches that the semiconductor die 10, 20, 40 comprises a second metal joining surface e.g., top surface of 20 that faces away from the first metal joining surface e.g., bottom surface of 40, and wherein the method further comprises: forming a further region of solder material 60 on the second metal joining surface e.g., top surface of 20 of the semiconductor die 10, 20, 40 (Para 0068); and forming a third soldered joint 60’ between the second metal joining surface e.g., top surface of 20 and a joining element 80 from the further region of solder material 60, wherein the common soldering step simultaneously forms the first, second, and third soldered joints 90_2’, 90_1’, and 60’ (Para 0071).

Regarding claim 14, Matoy (see, e.g., FIG. 7a – FIG. 7c) discloses an electronic device, comprising: 
a substrate 100 (101, 102) comprising first and second metal regions e.g., top surface of 102; e.g., top surface of 101 (Para 0063);
a first passive device 80 that comprises a metal joining surface e.g., bottom surface of 80 and is arranged on the substrate 100 (101, 102) with the metal joining surface e.g., bottom surface of 80 of the first passive device 80 facing first metal region e.g., top surface of 102 (Para 0049, Para 0069);
a semiconductor die 10, 20, 40 that comprises a metal joining surface e.g., bottom surface of 40 and is arranged on the substrate 100 (101, 102) with the metal joining surface e.g., bottom surface of 40 of the semiconductor die 10, 20, 40 facing the second metal region e.g., top surface of 101 (Para 0063-Para 0065, Para 0068);
a first soldered joint 90_2’ between the metal joining surface e.g., bottom surface of 80 of the first passive device 80 and the first metal region e.g., top surface of 102 (Para 0068, Para 0069, Para 0071); and
a second soldered joint 90_1’ between the metal joining surface e.g., bottom surface of 40 of the semiconductor die 10, 20, 40 and the second metal region e.g., top surface of 101 (Para 0068),
Matoy fails to expressly teach that a minimum thickness of the first soldered joint is greater than a maximum thickness of the second soldered joint. However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the minimum thickness of the first soldered joint being greater than a maximum thickness of the second soldered joint, it would have been obvious to one of ordinary skill in the art to modify the thicknesses of the first soldered joint and the second soldered joint in the process of Matoy through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 15, Matoy fails to expressly teach that the minimum thickness of the first soldered joint is equal to or greater than 30 µm, and that the maximum thickness of the second soldered joint is equal to or less than 10 µm. However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the minimum thickness of the first soldered joint is equal to or greater than 30 µm, and that the maximum thickness of the second soldered joint is equal to or less than 10 µm, it would have been obvious to one of ordinary skill in the art to modify the thicknesses of the first soldered joint and the second soldered joint in the process of Matoy through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 16, Matoy fails to expressly teach that the first soldered joint has a greater ductility than the second soldered joint, and that the second soldered joint has a greater tensile strength than the first soldered joint. However, differences in ductility and tensile strength will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ductility and tensile strength difference are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the first soldered joint having a greater ductility than the second soldered joint, and that the second soldered joint having a greater tensile strength than the first soldered joint, it would have been obvious to one of ordinary skill in the art to modify the ductility of the first soldered joint and the tensile strength of the second soldered joint in the process of Matoy through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ductility and tensile strength difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 17, Matoy fails to expressly teach that the intermetallic phase ratio of the second soldered joint is at least 60%, and an intermetallic phase ratio of the first soldered joint is no more than 40%. Matoy does teach the material of the first solder material 90_2 (e.g., Sn; Para 0027, Para 0055, Para 0071), the material of the second solder material 90_1 (e.g., Sn; Para 0027, Para 0055, Para 0071), and the material of the substrate 100 (101, 102) (e.g., DCB – direct copper bonded; Para 0063) contain similar materials as claimed by applicants (e.g., second solder material – Sn; Para 0046 of applicants’ original disclosure; metal joining surface of semiconductor die – Cu; Para 0045 of applicants’ original disclosure) that would result in an intermetallic phase resulting from a chemical compound consisting of two different metals having different crystallographic structures than the elements are composed a through soldering process. However, differences in intermetallic phase ratio will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such intermetallic phase ratio is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the intermetallic phase ratio of the second soldered joint being at least 60% and an intermetallic phase ratio of the first soldered joint is no more than 40%, it would have been obvious to one of ordinary skill in the art to modify the intermetallic phase ratio of the first soldered joint and the second soldered joint in the process of Matoy through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed intermetallic phase ratio differences or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 18, Matoy fails to expressly teach that an intermetallic bridge ratio of the second soldered joint is at least 50%, and that an intermetallic bridge ratio of the first soldered joint is no more than 20%. Matoy does teach that the material of the first solder material 90_2 (e.g., Sn; Para 0027, Para 0055, Para 0071), the material of the second solder material 90_1 (e.g., Sn; Para 0027, Para 0071), and the material of the substrate 100 (101, 102) (e.g., DCB – direct copper bonded; Para 0063, Para 0055, Para 0071) contain the similar materials as claimed by applicants (e.g., second solder material – Sn; Para 0046 of applicants’ original disclosure; metal joining surface of semiconductor die – Cu; Para 0045 of applicants’ original disclosure) that would result in an intermetallic phase that results from a chemical compound consisting of two different metals having different crystallographic structures than the elements are composed a through soldering process. However, differences in intermetallic bridge ratios will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such intermetallic bridge ratios is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the intermetallic bridge ratio of the second soldered joint being at least 50% and that an intermetallic bridge ratio of the first soldered joint is no more than 20%, it would have been obvious to one of ordinary skill in the art to modify the intermetallic bridge ratios of the first soldered joint and the second soldered joint in the process of Matoy through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed intermetallic bridge ratio differences or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matoy (US 2016/0126197), in view of Mischitz (US 2017/0207123).

Regarding claim 4, Matoy (see, e.g., FIG. 7a – FIG. 7c) teaches that the first solder material 90_2 comprises a solder paste with a reflow temperature that is at or below the soldering temperature (Para 0027-Para 0030, Para 0054, Para 0055, Para 0068, Para 0071), and wherein the method further comprises printing the solder paste 90_2 on the first metal region e.g., top of 102 of the substrate 100 (101, 102), and wherein the arranging of the first passive device 80 comprises placing the first passive device 80 on the printed solder 90_2 (Para 0068, Para 0069).
Examiner note: Examiner notes that solder paste reflows in a molten state, creating permanent solder joints.
Although Matoy shows substantial features of the claimed invention, Matoy fails to expressly teach the method further comprises stencil printing the solder paste.
Mischitz, on the other hand, discloses stencil printing solder paste for the purpose of utilizing a fast and cost-effective printing process (Para 0037, Para 0038).
The combination of Matoy/Mischitz further teaches arranging of the first passive device 80 (as taught by Matoy) comprises placing the first passive device 80 (as taught by Matoy) on the stencil-printed solder 90_2 (stencil-printed method as taught by Mischitz utilized for solder paste as taught by Matoy) (Matoy: Para 0068, Para 0069; Mischitz: Para 0037, Para 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printing process of Matoy to include the stencil printing process of Mischitz for the purpose of utilizing a fast and cost-effective printing process of depositing solder paste (Para 0037, Para 0038).

Regarding claim 7, Matoy (see, e.g., FIG. 7a – FIG. 7c) teaches that the second solder material 90_1 comprises a liquid solder or a solder paste (Para 0027-Para 0030, Para 0068, Para 0071), 
Examiner note: Examiner notes that the second solder material 90_1 (e.g., Sn; Para 0027, Para 0055, Para 0071) and substrate 100 (101, 102) (e.g., DCB – direct copper bonded; Para 0063, Para 0055, Para 0071) of Matoy contain similar materials as disclosed by applicants (e.g., second solder material – Sn; Para 0046 of applicants’ original disclosure; metal joining surface of semiconductor die – Cu; Para 0045 of applicants’ original disclosure), which would result in the claimed property of the second solder material reduces during the common soldering step. The burden is upon the Applicant to prove otherwise. In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also MPEP §§ 2112-2112.02.
Matoy fails to expressly teach that the maximum thickness of the second solder material before the common soldering step is greater than the maximum thickness of the second soldered joint, and wherein the thickness of the second solder material reduces during the common soldering step to reach the maximum thickness of the second soldered joint. However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the maximum thickness of the second solder material before the common soldering step being greater than the maximum thickness of the second soldered joint, and that the thickness of the second solder material reduces during the common soldering step to reach the maximum thickness of the second soldered joint, it would have been obvious to one of ordinary skill in the art to modify the thickness of the second solder material to achieve the desired thickness during the common soldering process of Matoy through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matoy (US 2016/0126197), in view of Mischitz (US 2017/0207123), and further in view of Hohlfeld (US 2016/0126211).

Regarding claim 5, Matoy (see, e.g., FIG. 7a – FIG. 7c) teaches the second solder material 90_1, wherein the method further comprises applying the solder 90_1 to the metal joining surface of the semiconductor die or the second metal region e.g., top surface of 101 of the substrate 100 (101, 102) before the arranging of the semiconductor die 10, 20, 40 on the second metal region e.g., top surface of 101 of the substrate 100 (101, 102) (Para 0068).
Although Matoy/Mischitz teach substantial features of the claimed invention, Matoy/Mischitz fail to expressly teach that the second solder comprises a preform solder. Matoy does, however, teach that the second solder material is in a form of solder paste (Para 0023). 
Regarding “the solder material comprises a preformed solder,” it would have been an obvious matter of design choice to apply the second solder material as either solder paste or preformed solder as taught by Hohlfeld who teaches that solder can be applied either as solder paste, by stencil printing, or as prefabricated solder (preform solder) (Para 0027). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular process of applying solder was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Regarding claim 6, the combination of Matoy/Mischitz teach a stencil-printed solder paste 90_2 (of Matoy) (Matoy: Para 0027-Para 0030; Mischitz: Para 0037, Para 0038) as recited in claim 4, and the combination of Matoy/Hohlfeld teach a preform solder 90_1 (of Matoy)(Matoy: Matoy: Para 0027-Para 0030; Hohlfeld: Para 0027) as recited in claim 5. Matoy/Mischitz/Hohlfeld fail to expressly teach that the minimum thickness of the stencil-printed solder paste before the common soldering step is equal to or greater than 30 µm, and that the maximum thickness of the preformed solder before the common soldering step is equal to or less than 10 µm. However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the minimum thickness of the stencil-printed solder paste before the common soldering step is equal to or greater than 30 µm, and that the maximum thickness of the preformed solder before the common soldering step is equal to or less than 10 µm, it would have been obvious to one of ordinary skill in the art to modify the thicknesses of the stencil-printed solder and the preformed solder in the process of Matoy through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matoy (US 2016/0126197), in view of Theus (DE 10201781 A1).

Regarding claim 12, although Matoy shows substantial features of the claimed invention, Matoy fails to expressly teach the first passive device is a discrete electrical component.
Theus, on the other hand, teaches that the first passive device 26 is a discrete electrical component for the purpose of impedance matching of the power component (Para 0011, Para 0012, Para 0020, Para 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first passive device of Matoy to be a discrete electrical component as described by Theus for the purpose of impedance matching of the power component (Para 0011, Para 0012, Para 0020, Para 0052).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817